IN THE
TENTH COURT OF APPEALS










 

No. 10-11-00225-CV
 
In
the Interest of J.I.G., a Child
 
 

From the 13th District
Court
Navarro County, Texas
Trial Court No. 11-19865-AG
 

MEMORANDUM  Opinion





 
Appellant appeals the denial of a plea
to the jurisdiction.  Appellant has now filed a motion to dismiss the
appeal.    
Accordingly, this appeal is dismissed.  Tex. R. App. P. 42.1(a).
 
                                                                        TOM GRAY
                                                                        Chief
Justice
 
Before Chief
Justice Gray,
            Justice
Davis, and
            Justice
Scoggins
Appeal
dismissed
Opinion delivered
and filed July 13, 2011
[CV06]